Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-17-00657-CV

                       In re Mary Melinda PALACIO, a.k.a., Melinda Palacio

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: January 24, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Mary Melinda Palacio filed a petition for writ of mandamus challenging the probate

court’s order precluding certain discovery in the underlying suit. The real parties in interest filed

a response, to which relator filed a reply. After considering the petition, the response, and the reply,

we conclude that relator is not entitled to the relief sought. Therefore, the mandamus petition is

denied. See TEX. R. APP. P. 52.8(a).

                                                            PER CURIAM




1
  This proceeding arises out of Cause No. 2016PC2950, styled In the Estate of Lucio A. Palacio, Deceased, pending
in the Probate Court No. 2, Bexar County, Texas, the Honorable Tom Rickhoff presiding.